Citation Nr: 1315831	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and Y.B.



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to August 1990.  He had active duty training with the United States (U.S.) Army Reserve from October 1984 to March 1985.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In November 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge; a transcript of the hearing is of record.  In a February 2013 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  Pursuant to 38 U.S.C.A. § 7101(c) (West 2012), the Veteran was offered another opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on his claims.  He was informed that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  Although the February 2013 letter was sent to the Veteran's last known address, it was returned by the U.S. Postal Service as undeliverable.  It appears that at least two attempts were made.  The Veteran has a duty to keep the Board apprised of his most current mailing address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not always a one-way street).  Since there are no other current addresses of record, the Board finds that it has fulfilled its duty in affording him opportunity for another hearing.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA outpatient treatment records dated in January and October 2007 reflect that the Veteran applied for and is receiving disability benefits from the Social Security Administration; however, these records have not been obtained.  Pursuant to the duty to assist, these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2012); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration  records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

Regarding the claim of entitlement to service connection for bilateral hearing loss, the Board finds that additional clarification is needed.  

The Veteran's service treatment records reflect that at the time of his November 1985 enlistment examination, his puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
0
0
0
0
0
LEFT
15
5
5
0
5
10

A March 1987 reference audiogram, following "exposure in noise duties," revealed that the Veteran's puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
35
20
15
20
20
30
LEFT
35
20
0
10
10
30


At the time of the Veteran's July 1990 discharge examination, his puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
25
15
5
15
5
20
LEFT
5
0
5
5
5
5

A VA examination was conducted in May 2012.  The Veteran's puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
15
20
15
15
20
LEFT
20
20
15
20
20
15

Speech discrimination scores were 92 percent in the right ear and 88 percent in the left ear.  The examiner indicated that the Veteran had normal hearing.  Regarding etiology, the examiner checked "yes" to the question of whether the Veteran's hearing loss was at least as likely as not caused by or a result of service; however, when providing rationale, the examiner stated that there was no significant threshold shifts in service and that the Veteran's hearing was still within normal limits at the time of the examination.  She then contradicted her earlier opinion by stating that a hearing loss was less likely as not related to or caused by military noise exposure.  

The Board notes that for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 (2012).

In this case, the Veteran's auditory thresholds in service and on May 2012 VA examiner did not meet the criteria for impaired hearing for VA disability compensation.  However, the Veteran's May 2012 speech recognition scores did meet the criteria.  As noted above, both scores were less than 94 percent.  It does not appear that the examiner understood this fact when she rendered her opinion.

In November 2012, via electronic mail, a Rating Veterans Service Representative (RVSR) from the AMC requested clarification from the examiner.  The RVSR noted that the Veteran did meet the requirements under 38 C.F.R. § 3.385 for hearing loss and requested that the examiner clarify her etiology opinion.  The examiner responded that given that there were no significant thresholds shifts, she should have marked "no" to the question of whether the Veteran's hearing loss was at least as likely as not a result of service.  The examiner, however, did not acknowledge the fact that the Veteran's May 2012 speech discrimination scores met the criteria for impaired hearing under 38 C.F.R. § 3.385 or that no speech discrimination scores were reported in service.  Because her previous rationale was based, in part, on the erroneous finding that the Veteran's hearing was within normal limits in May 2012, additional clarification is needed.  

Furthermore, on September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was:  Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter, introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for:  Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event. 

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request. 

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results. 

In this case, the Veteran's DD 214s indicate that his primary specialty was administrative specialist; however, he has reported that he also drove armored personnel carriers.  He asserts he was exposed to hazardous noise from trucks, generators and weapons fire.  The Board notes that the Veteran's military personnel file has not been obtained and therefore his various duty assignments are unclear.  It is noted, however, that the March 1987 reference audiogram was conducted "following exposure in noise duties."  Given the foregoing, a remand is necessary to obtain the Veteran's personnel records and determine his probable exposure to hazardous noise during service.  This information should be provided to the May 2012 VA examiner and a supplemental opinion should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's military personnel records.

2.  Obtain the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits including a copy of any decision and copies of the medical records relied upon concerning that claim.  If records are not obtained, the claims folder should contain documentation of the attempts made to obtain the records.

3.  The RO/AMC should review the record, including the Veteran's personnel records, and determine whether the level of probability of exposure to hazardous noise in service can be conceded, pursuant to VA Fast Letter 10-35.  

4.  Then, arrange for claims file review by the May 2012 VA examiner to obtain a supplemental opinion as to hearing loss.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The Veteran, however, should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The Veteran's claims folder and all pertinent records from Virtual VA must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should be instructed as to whether a probability of noise exposure in service can be conceded (e.g., low, moderate, highly probable).  

The examiner is asked to provide an opinion as whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bilateral hearing loss is related to service.  In rendering this opinion, the examiner should note and consider the fact that speech discrimination scores during service were not recorded.  

All opinions provided are to include sustainable reasons and bases, with references, when necessary, to information in the claims folder. 

3.  After completing any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


